 1

 2

 3
                                                                        JS-6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   KIMBERLY LAPIDUS,                               Case No.: CV 19-1415-DMG (Ex)
12                Plaintiff,                         ORDER GRANTING DISMISSAL OF
                                                     ACTION PURSUANT TO
13     v.                                            STIPULATION [16]
14 AMERIPRISE FINANCIAL INC.,
   AMERIPRISE AUTO AND HOME
15 INSURANCE;
   IDS PROPERTY CASUALTY
16 INSURANCE COMPANY; and
   DOES 1-50, inclusive,,
17
                  Defendants.
18

19

20          The parties having stipulated that this matter be dismissed with prejudice, with
21   all parties bearing their own costs and attorney's fees,
22          IT IS HEREBY ORDERED that this case is dismissed with prejudice, with all
23   parties to bear their own costs and attorney's fees. All scheduled dates and deadlines
24   are VACATED.
25

26   DATED: January 7, 2020
27                                              DOLLY M. GEE
                                                UNITED STATES DISTRICT JUDGE
28


                                                 1
